Judgment unanimously affirmed. Memorandum: On this appeal from a judgment dismissing his writ of habeas corpus relator seeks review of issues that were raised or could have been raised on his direct appeal from the judgment of conviction which he seeks to avoid. We affirmed the conviction (44 AD2d 910). A writ of habeas corpus can neither be utilized to review claimed errors already passed on in an earlier appeal (People ex rel. Keitt v McMann, 18 NY2d 257, 262; People ex rel. Thomas v Mancusi, 42 AD2d 824) nor issues which could have been raised on appeal but were not (People ex rel. White v La Vallee, 47 AD2d 982). The writ was, *790therefore, properly dismissed. (Appeal from judgment of Wyoming County Court—habeas corpus.) Present—Moule, J. P., Cardamone, Simons, Hancock, Jr., and Denman, JJ.